which prevented him from accepting the offer before it was withdrawn by
                       the State. At the evidentiary hearing, trial counsel testified that she
                       informed Irive of the plea offer but advised him to give her time to
                       investigate whether the plea offer would be beneficial before he considered
                       accepting the offer. Trial counsel further testified that the prosecutor
                       never explicitly provided an expiration date for the plea offer and that her
                       conversations with the prosecutor left her with the impression that the
                       plea offer would be available until trial. The district court determined
                       that trial counsel's advice to Irive, decision to investigate, and belief as to
                       when the plea offer would expire were reasonable in light of counsel's
                       ongoing negotiations and communications with the prosecutor. We
                       conclude that the district court's findings were not clearly erroneous and
                       that substantial evidence supports the district court's decision that trial
                       counsel's performance was reasonable.       See Strickland, 466 U.S. at 689;
                       Lara v. State, 120 Nev. 177, 180, 87 P.3d 528, 530 (2004) (explaining that
                       "trial counsel's strategic or tactical decisions will be virtually
                       unchallengeable absent extraordinary circumstances" (internal quotation
                       marks omitted)). Accordingly, we conclude that the district court did not
                       err in denying this claim, and we
                                   ORDER the judgment of the district court AFFIRMED.



                                                                                                    J.




                                                                                                   , J.
SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    clr140,
                     cc: Hon. Kathleen E. Delaney, District Judge
                          Law Office of Kristina Wildeveld
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                       3
(0) 1947A )46141))